DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.

Response to Amendment
Acknowledgement is made of the amendment filed on 05/13/2022 in which claims 1 and 10 were amended. No other claims were canceled or added therefore claims 1-5 and 7-21 are pending for examination below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara [US 2012/0050054] in view of Brochhaus [US 2016/0171794] and Kemp et al. [US 2017/0077560].
With respect to claim 1, Fujiwara discloses a battery (1) [battery pack 11], comprising: a control means (2) [battery control unit 16], at least one battery cell (4, 5, 6) [plurality of replaceable battery cells 11a], a sensor, wherein the sensor is one selected from the group consisting of a current sensor, a voltage sensor, and a pressure sensor [par. 0100, disclosure of a charge characteristic and SOC, i.e. SOC is a voltage measurement of voltage left divided by max voltage and therefore a voltage sensor is equated to the disclosure], wherein the battery (1) has an interface (18) for data-carrying connection to an external maintenance module (12) [communication device 14 for sending data externally], wherein the sensor of the battery has an identification feature and is embodied interchangeably within the battery [see Fig. 4; system utilizes an authentication unit which includes additional authentication when the individual replaceable battery cell is interchanged]. However, Fujiwara fails to disclose explicitly the kinds of data that are sent via the identification feature and the sensor itself embodied interchangeably within the at least one battery cell.  
Brochhaus teaches wherein technical data are associable with a sensor via an identification feature [Figs 3-5; battery management system 20 comprises a central control 22 and a plurality of replaceable battery modules 26 wherein communication between the controllers takes place along a data-carrying connection and includes usage profiles for the associable modules being sent and stored while utilizing authenticating means].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Fujiwara to including the sending of the data profiles/technical data to the servers whilst utilizing an identification and authentication features for the benefit of providing viable data relating to the status of the batteries in a manner that prevent theft/skewing of the data by a third party. 
Furthermore, Kemp teaches a sensor embodied interchangeably within at least on battery cell [par. 0041, see also Fig. 3] in order to allow replacement of faulty/degraded components. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Fujiwara to use a replaceable sensor for the benefit of providing a means to easily replace degraded/faulty sensors for the battery as stated by Kemp. 

With respect to claims 2 and 3, Fujiwara further discloses various memories including one in the controller as referenced at items 16a and/or 11d and Brochhaus discloses the cpu 24 and bcu 22 includes memory units in the controllers which enable the various sets of data to be stored thereon. 
 
With respect to claim 4, Fujiwara further discloses wherein the identification feature is embodied as an ID number or graphical code or RFID transponder [par. 0044 and 0059-0061 disclose use of an ID number]. 

With respect to claims 5, 7 and 9, Fujiwara further discloses the sensor and monitoring unit (14, 15, 16) [at least par. 0100 disclose information relating to internal resistance, mileage, charge, temperature SOC, etc being available for determining a present operating parameter, having a sensor to gather that information is implicit], wherein the control means (2) is connected to the respect sensor in data-carry fashion [if the control is receiving the information it is implicit it has to be connected in a manner that allows data carrying].

With respect to claims 10, 11 and 14, Fujiwara discloses a battery (1) [battery pack 11], comprising: a control means (2) [battery control unit 16], at least one battery cell (4, 5, 6) [plurality of replaceable battery cells 11a], a sensor, wherein the sensor is one selected from the group consisting of a current sensor, a voltage, and a pressure sensor [par. 0100, disclosure of a charge characteristic and SOC, i.e. SOC is a voltage measurement of voltage left divided by max voltage and therefore a voltage sensor is equated to the disclosure], wherein the battery (1) has an interface (18) for data-carrying connection to an external maintenance module (12) [communication device 14 for sending data externally], wherein the sensor of the battery has an identification feature and is embodied interchangeably within the battery [see Fig. 4; system utilizes an authentication unit which includes additional authentication when the individual replaceable battery cell is interchanged], a maintenance module (12) having an interface (19) and connected to interface (18) for data-carrying connection to the battery [maintenance module can refer to either control of the charger through connection 21 or the server for which data is sent to through connection 22 since there are two possible ways of transmitting the data], wherein the maintenance module (12) has a capture means configured to capture an ID feature of the sensor of the battery that needs to be interchanged [equivalent structure to that of a radio transmitter and receiver via 22] and of a new sensor of the battery [Fig. 3; note the authentication process and therefore the transmittal of data is started not only upon the battery but also upon inserting of a new battery module].
However, Fujiwara fails to disclose explicitly the kinds of data that is sent by means of the identification feature and the sensor itself embodied interchangeably within the at least one battery cell.  
Brochhaus teaches wherein technical data are associable with the at least one component by means of the identification feature [Figs 3-5; battery management system 20 comprises a central control 22 and a plurality of replaceable battery modules 26 wherein communication between the controllers takes place along a data-carrying connection and includes usage profiles for the associable modules being sent and stored while utilizing authenticating means]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Fujiwara to including the sending of the data profiles/technical data to the servers whilst utilizing an identification and authentication features for the benefit of providing viable data relating to the status of the batteries in a manner that prevent theft/skewing of the data by a third party. 
Furthermore, Kemp teaches a sensor embodied interchangeably within at least on battery cell [par. 0041, see also Fig. 3] in order to allow replacement of faulty/degraded components. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Fujiwara to use a replaceable sensor for the benefit of providing a means to easily replace degraded/faulty sensors for the battery as stated by Kemp. 

With respect to claims 12 and 13, Fujiwara fails to disclose the controller of the charger or server to which the data was sent has a memory means. However, memory means for storing data is routine in the art and therefore official notice is taken that the associated device to which the data is sent needs to have memory means for collection/storing of the data. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Fujiwara to include a memory means in the maintenance unit for the benefit of providing viable data relating to the status of the batteries and to the ID feature data of the batteries, in a manner that prevents theft/skewing of the data by a third party and furthermore for allowing for storing of the data in a historical (saved) manner.   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara [US 2012/0050054], Brochhaus [US 2016/0171794], and Kemp et al. [US 2017/0077560] as applied above, and further in view of Namou et al. [US 10,283,982].
With respect to claim 8, Fujiwara fails to disclose using a pre-charging circuit to limit an inrush current of the battery. However, this concept is well-known and routine in the art. For example, Namou teaches an additional electrical component includes a pre-charging circuit for limiting an inrush current to the battery [col. 1 lines 22-67]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Fujiwara to include the pre-charging circuit for the benefit of limiting an inrush current to the battery thereby providing an additional safety feature that would prevent damage to the circuitry/battery in the event of a large inrush current being applied.  

Allowable Subject Matter
Claims 15-21 are allowed.
With respect to claim 15, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “sending, via the control means (2) of the battery (1), an identification feature, technical data, operating parameters, a fault status of the sensor of the battery (1) that needs to be interchanged, or combination of the same to an external maintenance module (12), separating the sensor that needs to be interchanged from the battery (1), reading, via the maintenance module (12), an identification feature of a new sensor, connecting the new sensor to the battery (1), sending the identification feature, the technical data of the new sensor of the battery (1), or both from the external maintenance module (12) to the control means (2), wherein the identification feature is evaluated, as a result of which technical data are associated with the new sensor.”	
Claims 16-21 depend from claim 15 and are allowed to for the same reasons. 

Response to Arguments
Applicant's arguments filed 05/11/2022 have been fully considered but they are moot since a new grounds of rejection is applied above in view of Kemp and applicant has not yet had a chance to respond to the new rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859